Order filed August 3, 2021




                                        In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00772-CR
                                   ____________

                     EX PARTE DONTE JAVARY JONES


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1691811

                                        ORDER

      The record currently before this court does not establish our jurisdiction over
this appeal. This attempted appeal is from the denial of an application for writ of
habeas corpus. There is no application for writ of habeas corpus in our record.
Because there are two trial court cause numbers in our record, the trial court cause
number for the application underlying this appeal cannot be determined for this
court to order a supplemental record.




                                          1
      The writ of habeas corpus in the record states it is for trial court cause
number 169811 and reflects bail was set at $50,000 on the charge of aggravated
robbery with a deadly weapon. The only appealable order in the record was filed in
trial court cause number 169811 but the order states “probable cause established”
and “bail reduced to $40,000.00 in cause # 1694054.”

      The reporter’s record states it is from a hearing in trial court cause number
1691811. That hearing took place on October 27, 2020, and the record reflects the
nature of the case at issue was aggravated robbery. However, the trial court states
on the record that “the case that’s before the Court is Case Number 1690454. So
that is the case that the Court will be ruling on regarding both probable cause and
the request for reasonable bail.” On the record, the trial court found probable cause
had been established and “set bail for this case at $40,000.” The notice of appeal
states it is from the denial of relief sought in a hearing held October 27, 2020.

      However, on the notice of appeal and the request for findings of fact and
conclusions of law the number 1690454 is replaced by 1691811. There is an
affidavit from the deputy clerk stating the notice of appeal should have been filed
in cause number 1691811.

      The briefs filed by appellant and the State indicate there are three other
counts, none of which have been appealed to this court, but they do not address or
clarify the situation, which is:

          • The writ of habeas corpus is filed in 1691811;

          • The appealable order states bond was set at $40,000 in 1690454;

          • The trial court set bond in 1690454 at the hearing;



                                          2
          • The notice of appeal was erroneously filed in 1690454 and “re-filed”
             in 1691811; and

          • The record contains no order setting bond in 1691811.

      Defects in notices of appeal should not be described as affecting jurisdiction,
see Few v. State, 230 S.W.3d 184, 190 (Tex. Crim. App. 2007); Henry v. State, 331
S.W.3d 552, 554 n. 1 (Tex. App.—Houston [14th Dist.] 2011, no pet.), but from
the state of the record before us it cannot be determined this is such a case. Rather,
the record indicates we lack jurisdiction over this appeal because we have no
timely notice of appeal from the order setting bond at $40,000 in 1690454.

      The court will consider dismissal of the appeal on its own motion for want
of jurisdiction unless appellant files a response on or before August 24, 2021,
showing meritorious grounds for continuing the appeal. The State’s reply will be
due twenty-one days after appellant’s response, if any, is filed.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                          3